

Exhibit 10.17
AGREEMENT NUMBER: 2015003
ADDENDUM #3


QUOTA SHARE REINSURANCE AGREEMENT


made between


OMEGA GENERAL INSURANCE COMPANY


(hereinafter referred to as the “Reinsured”)


and


WYNDHAM INSURANCE COMPANY (SAC) LIMITED,


in respect of its Segregated Account AX (hereinafter referred to as the
“Reinsurer”)




WHEREAS the Reinsured and the Reinsurer entered into a Quota Share Reinsurance
Agreement effective January 1, 2015;


AND WHEREAS the Reinsured and the Reinsurer now desire to further amend the
Quota Share Reinsurance Agreement to take effect as of January 1, 2017;




In consideration of the covenants and agreements contained herein and for other
good and valuable consideration, receipt and sufficiency of which is
acknowledged, the parties agree as follows:


Amendment of Article 8


Effective January 1, 2017, Article 8 of the Quota Share Reinsurance Agreement is
hereby deleted in its entirety, and the following shall be substituted in its
place:
ARTICLE 8 CEDING COMMISSION
The Reinsurer will allow the Reinsured a “Ceding Commission” equal to the sum
of:
A.
100% of the commission charged by the producing Broker, plus;

B.
4.00% of gross premium on the subject Business, representing reimbursement for
premium taxes, plus;

C.
$930,000 for the calendar year ended December 31, 2017, representing the
Reinsured’s “Fronting Fee”.

The Fronting Fee component of the Ceding Commission shall be payable in monthly
instalments of $77,500.00.




--------------------------------------------------------------------------------






The Fronting Fee component of the Ceding Commission is intended to represent
approximately 1.6667% of gross premium on the estimated volume of subject
Business, less a $20,000 special project allowance for 2017. The Fronting Fee
component of the Ceding Commission will be renegotiated annually, no later than
90 days prior to the calendar year end, or any time during the year when
projected gross premiums on the subject Business vary by 15% from the estimated
volume of subject Business.


omega1.jpg [omega1.jpg]


omega2.jpg [omega2.jpg]


